Citation Nr: 0700635	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  00-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cysts of the left 
cheek/jaw. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran appeared at a hearing before a local hearing 
officer in September 2000 and at a hearing before the 
undersigned Law Judge in September 2002.  This matter was 
previously remanded by the Board for further development in 
decisions dated July 2003, November 2004 and March 2006.

The Board notes that the veteran is currently service 
connected for status post excision of ganglion cysts on his 
left hand at a 10 percent disability rating and is service 
connected for status post excision of ganglion cysts for his 
left ring finger and right long finger.



FINDING OF FACT

The veteran does not have current cysts of the left 
cheek/jaw.



CONCLUSION OF LAW

The criteria for service connection for cysts of the left 
cheek/jaw have not been met.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before readjudication 
of the appeal.  Id.

In a letter issued in November 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  

The November 2004 VCAA notification letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the November 2004 VCAA 
letter contained a notation that the veteran was to let VA 
know if he had any other information or evidence that he 
thought would support his claim.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  In a December 2006 Post-
Remand Brief, the veteran's representative stated that issue 
was ready for appeal, thereby demonstrating the veteran's 
actual knowledge of the need to submit relevant evidence in 
his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the November 2004 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the November 2004 letter, 
because it was provided after the initial evaluation of March 
2000.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
(VAMC) records and private medical records.  

Additionally, per the March 2006 remand instructions, the 
veteran underwent VA examination in May 2006 addressing the 
disorder at issue on appeal.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 



Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for any 
treatment or complaints of cysts of the left cheek/jaw.  At 
the time of the veteran's October 1971 service separation 
examination, there were no complaints or findings of a skin 
disorder.  Cysts of the left cheek/jaw were not noted on the 
summary of defects and diagnoses portion of the examination.

The veteran's claim was received in October 1999.

In November 1999, the veteran reported to the Montgomery, 
Alabama VA Medical Center (VAMC) with complaints of recurrent 
pain associated with recurrent cysts on his body.  
Specifically, the veteran had cysts on his right index 
finger, left forearm and jaw.  The veteran reported that he 
thought that his cystic like nodules began while he was in 
service in the Philippines.  He also reported a medical 
history of surgery to remove cysts.  On examination no cysts 
were reported in the area of the cheek or jaw.  The 
impression was multiple cystic lesions.

At his September 2000 hearing the veteran testified that he 
first notice cysts on his wrists during service.  He made no 
specific reference to cysts of the cheek or jaw.

In October 2000, the veteran underwent a VA examination 
regarding his service-connected scar dorsum of his left hand.  
The examiner noted that the veteran reported cystic nodules 
throughout his body including some around the facial hair 
growth on his face.  The examination focused on the service-
connected scar, and there were no reports of cystic nodules 
on examination.

A treatment note from a private treatment provider in January 
2001 stated that the veteran had a history of recurrent 
ganglion cysts.

At the September 2002 hearing the veteran reported that he 
could not recall when he first noticed cysts.

A treatment note in April 2003 from the VAMC stated that the 
veteran had a small cyst on the left side of his face.

In June 2003, the veteran presented to the VAMC for a follow-
up after an excision of a ganglion cyst of his left wrist.  
An examination revealed a 0.75 cm nodule within the substance 
of the left cheek lateral to the angle of the mouth.

In February 2004, the veteran underwent a VA examination to 
evaluate whether any current skin conditions were related to 
his military service.  The veteran reported removal of cysts 
on his right and left hands as well as his left arm.  He 
presently had no other skin problems.  The examiner made no 
mention of past or current cysts of the veteran's left cheek 
or jaw.

In April 2005 at the VAMC, the veteran reported a history of 
ganglion cysts.

Per the March 2006 remand, the veteran underwent a 
comprehensive VA examination in May 2006 for a claimed 
lesion/growth over his left cheek and jaw.  The veteran 
reported a history of cysts on his hands and arms that 
required their removal over the years.  He also stated that 
he had a cyst in the area of his left cheek in the perioral 
area on the left side.  He reported slight pain and stated 
that he did not want it removed.

An examination of the veteran's facial area revealed no 
significant cyst or cystic lesions over the facial area 
although the veteran complained of pain in the area in the 
left perioral area.  No cysts or skin growths could be 
appreciated at the time.  The examiner concluded that there 
was no cyst or skin growth at the time in the facial area 
related to the veteran's service-connected ganglion cyst.

Analysis

The initial question is whether there is a current disability 
of cysts of the left cheek/jaw.

While the veteran made unconfirmed reports of facial cysts in 
November 1999, and October 2000; and cysts were found in 
April and June 2003, the evidence shows that the cysts 
apparently resolved and were not found during subsequent VA 
treatment and examinations.  The most recent VA examination 
in May 2006 specifically concluded that there was no cyst or 
skin lesion over the veteran's facial area.

While the veteran is competent to report his complaints of 
pain, he is not competent to diagnose cysts of the cheek or 
jaw.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The weight of the medical evidence is that the veteran does 
not have current cysts of the cheek or jaw.

Assuming arguendo, that a current disability could be found, 
there is no competent evidence of a nexus between the claimed 
disability and the veteran's service.  The veteran's VA 
examination in May 2006 concluded that there was no cyst or 
skin growth at the time in the facial area related to the 
veteran's service-connected ganglion cyst.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for cysts of the left cheek/jaw.  Although 
the veteran is entitled to the benefit of the doubt when the 
evidence supporting a grant of his claim and the evidence 
supporting a denial of his claim are in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Entitlement to service connection for cysts of the left 
cheek/jaw is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


